GRAVES, Judge.
Appellant was convicted of robbery, and by the jury awarded a penalty of fifteen years in the penitentiary.
There are no bills of exception in the record, and it is also noted that the statement of facts herein is not approved and signed by the judge trying the case. The same is also true of the statement of facts heard on the motion for a new trial. This is a necessary requisite before such statements can be considered by us. See Art. 760, C. C. P.
Ending no error in the record, the judgment is aifirmed.